DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.
Claims 1‐4, 7‐9 and 11 are elected (species 1)
Claims 5‐6 and 10 are withdrawn from consideration.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierstra et al (US2017/0230675) in view of Sugiura (US5841904).

Regarding claim 1, Wierstra et al teaches a semiconductor device comprising:
an encoder;
a decoder; and
(Wierstra, Fig. 1, encoder system 100 and decoder system 150 are implemented with neural networks, [0031, 0039]; the neural network may be implemented in the form of software and of hardware; “the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware”, [0060]; “The apparatus can include special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit)”, [0061])
	Wierstra does not expressly disclose but Sugiura teaches:
a source driver circuit, wherein an output terminal of the encoder is electrically connected to an input terminal of the source driver circuit,
wherein an output terminal of the source driver circuit is electrically connected to an input terminal of the decoder,
(Sugiura, a source driver circuit can have broad meanings; e.g., in Fig. 5 and c2:30-end, c3:1-25, the encoder output 507 from encoder 504+506 is in digital form; the digital output signal 507 is converted into an proper signal form at I/F circuit 508 suitable for transmission in a transmission line 509 (typically a coax cable) and reconverted backed into the digital form at I/F circuit 510 as the input to decoder 511+513; circuit 508+509+510 can be collectively called “source driver circuit” between encoder 54+506 and decoder 511+513; doing so would allow connecting separately located encoder and decoder while maintaining good signal integrity; Fig. 6 (c5:30-65) shows another similar example where the output from compression circuit CMP/encoder is in digital form; the digital output signal is converted into an proper signal form at digital circuit communication unit CCU 108 suitable for transmission in an ISDN or public telephone line and reconverted backed into the digital form at CCU 110 as the input to decompressor circuit (DCMP)/decoder 111 (or broadly, decoder = 111+112+113); circuit 108+109+110 can be collectively called “source driver circuit” between encoder 107 and decoder 111 (or broadly, decoder = 111+112+113); doing so would allow connecting remotely located encoder and decoder while maintaining good signal integrity; the signal conversion driver circuit (circuit 508+509+510 in Fig. 5 or circuit 108+109+110 in Fig. 6) may be used between encoder system 100 and decoder system 150 of Wierstra to allow for the encoder system and the decoder to be placed far apart while maintaining good signal integrity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Sugiura into the system or method of Wierstra in order to allow for the encoder system and the decoder to be placed far apart while maintaining good signal integrity using proper signal conversion/interface techniques for different transmission medium. The combination of Wierstra and Sugiura also teaches other enhanced capabilities.
	The combination of Wierstra and Sugiura further teaches:
wherein the encoder is configured to convert first image data into feature-extracted second image data when a first analog signal corresponding to the first image data is input to the encoder,
wherein the encoder is configured to output the second image data as a second analog signal from the output terminal of the encoder,
(Wierstra, Fig. 1; “latent variable data 112 for the input image 102”, [0020]; “the encoder neural network 110 has been trained as the encoder neural network of a variational auto encoder and is therefore configured to receive the image 102 and to process the image 102 to generate outputs defining values of a number of latent variables that each represent a different feature of the image 102”, [0021]; as discussed above, the encoder/decoder system may be implemented in hardware and the input image data/bits may be in form of an analog signal; Sugiura, “the multi-valued
original image data”, c5:55-65)
wherein the decoder is configured to restore the second image data into the first image data when the second analog signal is input to the input terminal of the decoder, and
wherein the decoder is configured to output the restored first image data as a third analog signal from an output terminal of the decoder.
(Wierstra, Fig. 1; “the decoder system 150 receives the compressed representation 122 of the input image 150 and generates a reconstructed image 172 that is a reconstruction of the input image 102”, [0017]; as discussed above, the encoder/decoder system may be implemented in hardware and the input image data/bits may be in form of an analog signal; Sugiura, “The neural network NN 113 restores the multi-valued original image data from ADCT original expansion image data loaded in a line buffer 112”, c5:55-65)

Regarding claim 7, the combination of Wierstra et al and Sugiura teaches its/their respective base claim(s).
The combination further teaches the semiconductor device according to claim 1,
wherein the source driver circuit comprises a latch circuit, and
wherein the latch circuit is configured to store the second image data output from the encoder, and
wherein the latch circuit is configured to output the second image data to the decoder.
(Sugiura, Fig. 7; “Data from the leftmost to rightmost in the same horizontal line of each of three lines is sequentially output, synchronously with clocks, to a latch group 202 having a plurality of delay element…The latch group 202 has nine latches, an output of each latch being input to the neural network NN 113”, c6:1-15; The neural network with an input latch array may be implemented in the neural network encoder system 100 and decode system 150 of Wierstra (Fig. 1) for flexibility of timing adjustment; the input latch array of decoder 150 is a source driver circuit that drives the decoder 150)

Regarding claim 8, the combination of Wierstra et al and Sugiura teaches its/their respective base claim(s).
The combination further teaches an semiconductor device according to claim 7,
wherein the latch circuit comprises a second transistor, and wherein the second transistor comprises a metal oxide in a channel formation region.
(Sugiura, Fig. 7; “Data from the leftmost to rightmost in the same horizontal line of each of three lines is sequentially output, synchronously with clocks, to a latch group 202 having a plurality of delay element…The latch group 202 has nine latches, an output of each latch being input to the neural network NN 113”, c6:1-15; the encoder NN can be implemented in an FPGA (Wierstra, [0061]) which is typically a CMOS (MOSFET) based semiconductor chip (see, e.g., “Field-programmable gate array”, Wikipedia, https://web.archive.org/web/20161207214436/https://en.wikipedia.org/wiki/Field-programmable_gate_array)

Regarding claim 9, the combination of Wierstra et al and Sugiura teaches its/their respective base claim(s).
The combination further teaches an electronic device comprising:
an encoder;
a decoder;
a source driver circuit; and
a display portion,
wherein an output terminal of the encoder is electrically connected to an input terminal of the source driver circuit,
wherein an output terminal of the source driver circuit is electrically connected to an input terminal of the decoder,
wherein the encoder is configured to convert first image data into feature-extracted second image data when a first analog signal corresponding to the first image data is input to the encoder,
wherein the encoder is configured to output the second image data as a second analog signal from the output terminal of the encoder,
wherein the decoder is configured to restore the second image data into the first image data when the second analog signal is input to the input terminal of the decoder,
wherein the decoder is configured to output the restored first image data as a third analog signal from an output terminal of the decoder, and
(Sugiura, Wierstra, see comments on claim 1)
wherein the display portion is configured to display an image corresponding to the third analog signal output from the decoder.
(Sugiura, Fig. 7, 114, 115; “CRT 115 capable of displaying multi-valued image data”, c6:15-25; Wierstra, “embodiments of the subject matter described in this specification can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor”, [0066])

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wierstra et al (US2017/0230675) in view of Sugiura (US5841904) and further in view of Singh et al (US2018/0189981).

Regarding claim 2, the combination of Wierstra and Sugiura teaches its/their respective base claim(s).
The combination further teaches the semiconductor device according to claim 1,
wherein the encoder comprises a neural network \\configured to perform convolution processing using a weight filter\\,
(Wierstra, Fig. 1, encoder system 100 and decoder system 150 are implemented with neural networks, [0031, 0039])
	The combination does not expressly disclose but Singh teaches:
	… a neural network configured to perform convolution processing using a weight filter;
(Singh, Figs. 15-16, a convolutional neural network; “Within a convolutional layer, an original image 1502 having some data to be analyzed is processed by a set of convolution kernels that apply each apply a different filter 1504A, 1504B to the original image 1502. The filters 1504A, 1504B are learnable and typically much smaller than the original image to which the filters will be applied”, [0125]; convolution kernels may be a pixel filter at various weights)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Singh et al into the modified system or method of Wierstra and Sugiura in order to allow accurately encoding images into features using a CNN. The combination of Wierstra, Sugiura and Singh also teaches other enhanced capabilities.
	The combination of Wierstra, Sugiura and Singh further teaches:
wherein the encoder comprises a memory cell array and a shift register,
wherein the memory cell array is configured to store a filter value of the weight filter,
wherein the shift register is configured to sequentially output the first image data for every pixel region to the memory cell array, and
wherein the convolution processing comprises product-sum operation using the first image data and the filter value.
(Wierstra, a NN can be implemented using “special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application specific integrated circuit)”, [0061]; it’s a well-known fact that e.g., an FPGA can have built-in memory arrays and shift register circuits; the convolution kernel parameters/weight must be stored in a memory; “the encoder neural network 110 is a recurrent neural network that, during processing of the input image 102, generates outputs that define values of latent variables at each of multiple time steps”, [0022], => sequential outputs)

Regarding claim 11, the combination of Wierstra et al and Sugiura teaches its/their respective base claim(s).
The combination of Wierstra, Sugiura and Singh teaches the electronic device according to claim 9,
wherein the display portion comprises a third transistor, and
wherein the third transistor comprises a metal oxide in the channel formation region.
(Singh, Fig. 8, “graphics processor 800 includes a display engine 840”, [0095]; “Embodiments may be implemented as any one or a combination of: one or more microchips or integrated circuits interconnected using a parent-board, hardwired logic, software stored by a memory device and executed by a microprocessor, firmware, an application specific integrated circuit (ASIC), and/or a field programmable gate array (FPGA)”, [0168]; i.e., display engine 840 may be implemented using an FPGA which is typically a CMOS (MOSFET) based semiconductor chip (see, e.g., “Field-programmable gate array”, Wikipedia, https://web.archive.org/web/20161207214436/https://en.wikipedia.org/wiki/Field-programmable_gate_array)


Allowable Subject Matter
Claim(s) 3-4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 3-4 recite(s) limitation(s) related to detailed structure of the encoder shift register circuit. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 11/11/2021 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 6-8 of the remarks, argues that the combination of the cited reference(s) fails to teach “a source driver circuit, wherein an output terminal of the encoder is electrically connected to an input terminal of the source driver circuit, wherein an output terminal of the source driver circuit is electrically connected to an input terminal of the decoder” as recited in claim 1. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				11/22/2021